Champlin, J.
Defendant was prosecuted before a justice of the peace in a civil action, ih which a trial was had, and a judgment rendered against him for $60 and costs. He failed to appeal in the time allowed by law, and made an application to the circuit court, under the statute (How. Stat. § 7005), for leave to appeal, alleging that his failure to take one in time arose from causes beyond his control. The granting such leave is in the discretion of the circuit judge, and his action will not be reviewed by us, except upon mandamus, and in cases where we are fully satisfied that he. has abused his discretion.
We are not satisfied that there has been abuse of discretion in this case, on the face of the papers, as made by the petitioner; but, as we cannot review the question upon writ of error, we will dispose of the case by dismissing the writ, with costs
The other Justices concurred.